The motion to dismiss the complaint is denied. The motion for *807more definite statement or bill of particulars is denied. The motion for judgment is denied and the defendant is allowed thirty days from this date within which to file an answer to the complaint.
Attorney General McGrath and Solicitor General Perlman for the United States. Price Daniel, Attorney General, J. Chrys Dougherty, Jesse P. Luton, Jr. and K. Bert Watson, Assistant Attorneys General, for the State of Texas.
Mr. Justice Jackson and Mr. Justice Clark took no part in the consideration or decision of these questions.